Citation Nr: 0826682	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  91-52 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for a service-
connected thoracic spine disorder, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The RO in Oakland, California currently 
has original jurisdiction over the veteran's claim.

Procedural history

The veteran served on active duty in the United States Marine 
Corps from February 1986 to November 1989.

The veteran filed a claim of entitlement to service 
connection for a back disability in November 1989.  In the 
above-referenced August 1990 decision, the RO granted service 
connection for residuals of contusion, mid left back; a 
noncompensable (zero percent) disability rating was assigned, 
effective November 13, 1989.  
The veteran perfected an appeal of that decision.

This case was remanded by the Board in September 1992 and 
again October 1993 for additional evidentiary and procedural 
development.  In August 1994 the RO increased the service-
connected spine disorder to 10 percent disabling, effective 
November 13, 1989.  The veteran continued to express 
disagreement with the assigned disability rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

The veteran was scheduled to appear at a personal hearing 
before a Veterans Law Judge in June 2001.  However, in a 
March 2001 statement, the veteran withdrew his hearing 
request.  See 38 C.F.R. §§ 20.702(e) and 20.704(e) (2007).

In April 2001, the Board issued a decision which denied the 
veteran's claim of entitlement to an evaluation in excess of 
the currently assigned 10 percent for his service-connected 
back condition.  The veteran appealed the Board's April 2001 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court").  In August 
2003, representatives of the veteran and the Secretary of 
Veterans Affairs filed with the Court a Joint Motion to 
Remand (the Joint Motion).  On August 19, 2003, the Court 
issued an Order which granted the Joint Motion, vacated the 
Board's April 2001 decision and remanded the case to the 
Board, directing that the veteran be provided with notice 
under the Veterans Claims Assistance Act of 2000 (VCAA).

The Board remanded the appeal in December 2003, August 2005 
and December 2006 for further evidentiary and procedural 
development.  After such was accomplished, the VA Appeals 
Management Center (AMC) in Washington, DC (AMC) issued a 
supplement statement of the case (SSOC) in December 2007 
which continued to deny the veteran's claim.  The matter has 
been returned to the Board for further appellate review.   

Issue not on appeal

In a December 2007, rating decision the RO granted the 
veteran a separate evaluation for a nerve disorder associated 
with his service-connected thoracic spine disorder; a 
noncompensable disability rating was assigned.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision and it is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected thoracic spine disability is 
manifested by complaints of pain, tenderness to palpation at 
the sight of the injury, and some limitation of motion, 
particularly rotation.  The evidence of record does not 
include X-ray evidence of arthritis, ankylosis, 
intervertebral disc syndrome or spasm.  

2.  The evidence does not show that the veteran's service-
connected thoracic spine disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
veteran's service-connected thoracic spine disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5291 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected thoracic spine disorder.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case September 1992, October 1993, December 2003, August 
2005 and December 2006.  
In essence, the Board instructed the Agency of Original 
Jurisdiction (AOJ) to: provide the veteran with appropriate 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA); obtain outpatient treatment records from the VA 
medical centers (VAMC) in Buffalo, New York and East Los 
Angeles, California; and schedule the veteran for 
contemporaneous VA examinations and a medical opinion 
differentiating the symptoms associated with the veteran's 
service-connected thoracic spine disability and those 
associated with non-service connected fibromyalgia.  

VA outpatient records were subsequently associated with the 
claims folder and the veteran was provided with notification 
pursuant to the VCAA as detailed further below.  The veteran 
was referred for VA examinations in March 1994, April 1999, 
February 2000, January 2007 and November 2007, and the 
requested opinion concerning non service-connected 
fibromyalgia was obtained.  Thereafter, the matter was 
readjudicated via the December 2007 SSOC.  

Accordingly, the Board's remand instructions were fully 
performed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].  

The VCAA

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters from the AMC 
dated May 13, 2004 and January 8, 2007.  These letters 
advised the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in these letters that 
VA would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency.  Included with the May 
2004 letter were copies of VA Form 21- 4142, Authorization 
and Consent to Release Information, and the letter asked that 
the veteran complete this release so that VA could obtain 
these records on his behalf.  The letters also informed the 
veteran that for records he wished for VA to obtain on his 
behalf he must provide enough information about the records 
so that VA can request them from the person or agency that 
has them.  Additionally the May 2004 letter specifically 
advised the veteran that in order to be assigned an increased 
disability rating the evidence must show that his condition 
had worsened.  See the May 13, 2004 letter at page 6.  

In the May 2004 letter, the veteran was specifically notified 
to send or describe any additional evidence which he thought 
would support his claim.  "If there is any other information 
or evidence that you think will support you claim, please let 
us know.  If you have any evidence in your possession that 
pertains to you claim, please send it to us."  See the May 
13, 2004 letter, page 2.  This request complies with the 
"give us everything you've got" requirement contained in 38 
C.F.R. § 3.159 (b) in that the RO informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  
See 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In general, a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  Since the VCAA was not enacted 
until November 2000, furnishing the veteran with VCAA notice 
prior to the adjudication in August 1990 was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  

Crucially, the veteran was provided with VCAA notice through 
the May 2004 and January 2007 VCAA letters and his claim was 
readjudicated in the May 2005, August 2006 and December 2007 
SSOCs, after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Therefore, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.  Moreover, the 
veteran has not alleged any prejudice.   
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) [timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, elements (1), (2) and (3) are not at issue.  
The veteran received notice as to elements (4) and (5), 
degree of disability and effective date via the January 2007 
letter.  Moreover, because the veteran's claim is being 
denied, elements 
(4) and (5) are moot.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to his claim to 
include as contemplated in the recent Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the veteran had actual knowledge of what was 
necessary to substantiate his claim.  See Sanders, supra.  
The veteran has submitted argument which specifically listed 
referenced Diagnostic Codes and the rating criteria pertinent 
to his service-connected spine disorder, and made specific 
argument as to how his disability had increased in severity 
and the effect that increase had on the his employment and 
daily life.  See, e.g., the November 12, 1991 substantive 
appeal; see also the March 23, 1995; May 6, 1999; September 
1, 2000; December 17, 2004 and submissions.  
It is therefore clear that the veteran was or should have 
been aware of the applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.  

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  

The Board further notes that neither the veteran or his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records as 
well as private treatment records which have been identified 
by the veteran, including his own chiropractic opinions.  
The veteran has identified no other relevant medical 
treatment.  He was provided with VA compensation and pension 
(C&P) examinations January 1990, October 1992, March 1994, 
April 1996, February 2000, January 2007 and in November 2007. 

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim during the nearly two decades that the 
veteran has been pursuing this claim.  In May 2000, the 
veteran requested a Central Office Hearing; he withdrew that 
request in writing in June 2001.  He has not made any other 
hearing request.  

The Board will therefore proceed to a decision.  

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Change in rating criteria 

The veteran filed his initial claim of entitlement to service 
connection in November 1989, and the currently assigned 10 
percent rating has been made effective from that date.  
During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change.  
The Board can apply only the former regulation to rate the 
disability for periods preceding the effective date of the 
regulatory change.  However, the former rating criteria may 
be applied prospectively, beyond the effective date of the 
new regulation.  See VAOPGCPREC 3-2000.

The veteran has been provided with both the former and the 
current regulatory criteria.  The increased rating claim was 
readjudicated under the current schedular criteria in the May 
2005 SSOC.  The veteran and his representative have submitted 
written statements subsequent to the May 2005 SSOC; they did 
not indicate that there was any additional information or 
evidence to submit.  Therefore, there is no prejudice to the 
veteran in the Board adjudicating the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Assignment of diagnostic code

The service-connected disability has been rated under former 
Diagnostic Code 5291 [spine, limitation of motion of, 
dorsal], and under the current General Rating Formula for 
Diseases and Injuries of the Spine.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

In the December 2007 rating decision, the RO separately rated 
neurological disabilities associated with the service-
connected thoracic spine disability.  
See 38 C.F.R. § 4.25 (2007); see also Note (1) of the current 
General Rating Formula for Diseases and Injuries of the 
Spine.  The veteran has not expressed dissatisfaction with 
that determination.  Use of former Diagnostic Code 5293 and 
the current  Formula for Rating Intervertebral Disc Syndrome 
Based in Incapacitating  Episodes, which rate based on 
neurological symptomatology, is therefore not appropriate, 
since such would constitute prohibited pyramiding.  See 38 
C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 Vet. App. 
225 (1993) [the evaluation of the same disability under 
various diagnoses is to be avoided].

(i.) The former schedular criteria

The Board finds that former Diagnostic Code 5291, which 
provides rating criteria for limitation of dorsal (thoracic) 
spine motion, is applicable in the instant case.  Indeed, the 
veteran's service-connected thoracic spine disability is 
primarily manifested by limitation of thoracic spine motion 
and tenderness.  Accordingly, former Diagnostic Code 5291 is 
for potential application in this case.

Additionally, the Board notes that Diagnostic Code 5291 was 
employed in the Board's April 2001 decision and that no 
disagreement as to the assigned diagnostic code was raised in 
the August 2003 Joint Motion for Remand.  The Board believes 
that if any disagreement had been present regarding the 
assigned Diagnostic Code had been present, this would have 
been brought to the Court's attention.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992) ["[a]dvancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court"].

The Board therefore finds that the veteran's thoracic spine 
disability is most appropriately rated under former 
Diagnostic Code 5291.  

(ii.) The current schedular criteria

The veteran's service-connected thoracic spine disability has 
been rated as thoracolumbar strain under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2007).  
After a review of the evidence pertaining to the veteran's 
service-connected thoracic spine disability, the Board has 
determined that the most appropriate diagnostic code for 
evaluation of the disability is the code it is currently 
rated under, Diagnostic Code 5237.  The veteran's thoracic 
spine condition appears to involve principally pain and 
limitation of motion, which is congruent with Diagnostic Code 
5237.  There is no X-ray confirmation of arthritis and no 
diagnosis of sacroiliac injury,  spinal stenosis, 
spondylolisthesis or ankylosing spondylitis.  There is no 
history of spinal fusion.  

In any event, with respect to the current schedular criteria 
all thoracic spine disabilities [with the exception of 
intervertebral disc syndrome] are rated using the same 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 
(2007).  The veteran's service-connected thoracic spine 
disability is not consistent with intervertebral disc 
syndrome, and such has not in fact been diagnosed.  Moreover, 
there is no evidence of incapacitating episodes, which is the 
symptom contemplated in rating a spine disability under the 
current Formula for Rating Intervertebral Disc Syndrome.

Thus, the veteran's service-connected low back disability 
will be rated using the General Rating Formula for Diseases 
and Injuries of the Spine.

Specific rating criteria

(i.) The former schedular criteria

Former Diagnostic Code 5291 [limitation of motion, thoracic 
spine] provides a maximum 10 percent rating for moderate and 
severe limitation of motion of the dorsal spine.  Slight 
limitation of motion warrants a noncompensable rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).  

(ii.) The current schedular criteria

General Rating Formula for Diseases and Injuries of the Spine 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2007).

Analysis

The veteran is seeking entitlement to an initial compensable 
evaluation in excess of 10 percent for his service-connected 
thoracic spine disability.  

Initial matter

The matter currently before the Board includes a somewhat 
unusual situation where the veteran is service-connected for 
a back disability and is himself a chiropractor.  As such, he 
is a competent source of medical evidence related to his 
claim.  That is to say, the veteran's statement as to medical 
matters is not merely a lay opinion which the Board may 
disregard as not probative.  Compare Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992) [lay persons without medical 
training they are not competent to attribute symptoms to a 
particular cause or to otherwise comment on medical matters 
such as diagnosis] with Goss v. Brown, 9 Vet. App. 109 (1996) 
[to qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments].
As will be set out below, the Board has considered the 
veteran's medical opinions.

There is, however, a distinction between credibility and 
competency.  In evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although self-serving statements are to be expected in 
connection with claims for VA benefits, and such statements 
are not necessarily suspect, the Board may properly consider 
the personal interest a claimant has in his or her own case.  
This includes a veteran who is a medical professional.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999) [the self interest 
of a claimant, including a medical professional, may affect 
the credibility of testimony].  

Concerning personal interest, the Board notes that in 
September 2000 the veteran asserted that "the veteran's life 
has been significantly altered medically, emotionally, and 
financially to the level of 200% disabled.  No miniscule 
level of monies offered by the veteran's administration [sic] 
could ever compensate the veteran for his current disability 
status."  See the veteran's September 1, 2000 statement, 
page 2.  This statement flies in the fact of the vast 
majority of the objective evidence in the record, which in 
fact demonstrates that the veteran continues to lead an 
active lifestyle, including daily exercise and work as a 
chiropractor.  He currently reports that his activities have 
been limited only in the areas of swimming and sailing which 
he can no longer enjoy due to pain on rotation.  See the 
January 2007 VA medical examination report.   

Accordingly, as the evidence of record does not support the 
veteran's presentation of the extreme severity of his 
symptoms and disability, the Board has considered the 
veteran's opinion, including in light of his status as a 
health care provider, but  affords them little weight of 
probative value based on manifest exaggeration of 
symptomatology.  

Mittleider concerns

The Board is presented with a record on appeal which 
demonstrates that in addition to the service-connected 
thoracic spine disability the veteran has been diagnosed with 
fibromyalgia.  The Board is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996).

The Board's December 2006 remand was undertaken to obtain 
evidence on this point.  The January 2007 VA medical 
examination determined that the only musculoskeletal pain 
which is part of the service-connected disability was 
tenderness noted in the veteran's thoracic spine region.  The 
veteran's own medical opinion also seems to differentiate 
between the fatigue and generalized muscular pain 
attributable to fibromyalgia and the service-connected 
thoracic spine disability.  Accordingly, tenderness of the 
thoracic spine, but not fatigue and generalized pain 
throughout the body, will be considered part of the service-
connected disability.   



Schedular rating

(i.) The former schedular criteria

The veteran is in receipt for the maximum 10 percent 
disability rating for his thoracic spine disability under the 
applicable diagnostic code, Diagnostic Code 5291.

(ii) The current schedular criteria

As discussed above, under the current schedular criteria the 
veteran's thoracic spine disability is appropriately rated 
under Diagnostic Code 5237and thus the General Rating Formula 
for Diseases and Injuries of the Spine. 

In order to warrant the next higher 20 percent disability 
rating there must be forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  These criteria are not met.  

Neither the January 2007 VA examination nor the veteran's 
January 2007 self examination included range of motion 
testing.  However, the November 2007 VA examiner found full 
range of motion with reports of pain on rotation but without 
loss of range of motion.  At no time under consideration, 
from the 1990 VA examination to the present, has the 
veteran's forward flexion of the spine been measured as less 
than full flexion.  See 38 C.F.R. § 4.71a, Plate V [normal 
forward flexion of the thoracolumbar spine is 90 degrees.]

However, prior VA examinations, specifically a February 2000 
VA examinations, showed some loss of range of spinal motion.  
In particular, the February 2000 VA examination showed full 
range of flexion, extension, left rotation and left lateral 
flexion, but with right rotation of 20 out of 30 degrees and 
right flexion of 20 out of 30 degrees.  This is the most 
serious loss of range of motion documented in the file.  It 
corresponds to thoracolumbar spine range of motion of 220 
degrees, that is to say, the loss of range of motion meets 
the criteria for the currently assigned 10 percent disability 
rating but no higher.  

Additionally, there is no finding of muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, revered lordosis or abnormal 
kyphosis.  Spasm has not been found on any of the applicable 
VA examination undertaken from January 1990 to the present.  

In short, the schedular criteria for the assignment of a 20 
percent disability rating under the General Rating Formula 
for Diseases and Injuries of the Spine have not been met.

The criteria for a still higher disability rating are also 
not met.  The veteran has not exhibited ankylosis of the 
entire thoracolumbar spine.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  The 
medical evidence of record fails to demonstrate the presence 
of any ankylosis; examinations have shown that the veteran 
was able to forward flex the thoracolumbar spine to 90 
degrees.  Because the veteran is able to move his thoracic 
spine, by definition, it is not immobile.  Therefore, 
ankylosis is not shown.

Accordingly, the currently assigned 10 percent disability 
rating will be continued

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's thoracic disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca.  The objective clinical findings of record, however, 
do not reflect impairment that warrants a higher rating.

The Board notes in passing that such is not for application 
under the former criteria.  In Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court determined that if a claimant 
is already receiving the maximum schedular disability rating 
available, as here under Diagnostic Code 5291, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.

With respect to the current criteria, the Board notes that 
the February 2000 VA examiner made a specific finding that 
there was no fatigability, weakness or incoordination.  
Record on appeal otherwise does not disclose clinical 
findings of DeLuca factors, and is notable for a nearly 
complete absence of clinical findings to support the 
veteran's reports of significant thoracic spine pain.  This 
was noted by the February 2000 VA examiner, as well as by a 
September 2001 private medical provider.    

The record thus shows no clinical findings which would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  The current 10 percent rating adequately 
compensates the veteran for any functional impairment 
attributable to his thoracic spine disability which includes 
episodes of pain and some limited motion.  See 38 C.F.R. § 
4.1, 4.10 (2007).  To the extent that the veteran contends 
otherwise, as has been discussed above the board finds that 
his statements are self-serving and lacking in probative 
value.

Fenderson considerations

This appeal arose from the initial assignment of a disability 
rating.  The veteran has been assigned a 10 percent 
disability rating effective from the day after his separation 
from service, November 13, 1989. 

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially-assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection has the veteran met or 
nearly approximated the criteria for higher than a 10 percent 
rating under either the current or former spine regulations. 

The condition of the veteran's back has been relatively 
stable.  At the time of the March 1994 VA medical 
examination, the veteran acknowledged that there had been no 
change in his condition since the January 1990 VA 
examination.  
In January 1990 the veteran was found to be suffering from 
tenderness in the thoracic spine, more apparent on rotation 
with full range of motion.  In November 2007 the presentation 
of symptoms was largely the same with tenderness and pain on 
rotation but with essentially full range of motion. 

In the absence of any evidence showing more significant back 
pathology for any period after service, the 10 percent 
disability rating will therefore continue to be assigned for 
the entire appellate period.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  This matter was considered by the 
RO in the December 2007 SSOC, accordingly, the Board will 
consider it as well.  

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Even accepting for the sake of argument the veteran's 
contention that his symptoms of pain and tenderness 
constitute an exceptional disability picture and that the 
schedular evaluation is somehow inadequate, the Board notes 
that referral for extraschedular remains unwarranted as the 
third Thun criterion is not met.  Specifically, there is no 
showing of marked interference with employment or frequent 
periods of hospitalization.  With respect to hospitalization, 
there has been none for this condition.  The veteran has had 
no surgery and no hospitalization for treatment of the 
condition.  

Turning to marked interference in employment, there is no 
indication aside from the veteran's statement, discussed 
above, that he is "200% disabled" and his January 2007 
self-evaluation report that he performs "modified work" 
that there has been any interference in the veteran's 
employment due to the service-connected thoracic spine 
disability.  Indeed, during the November 2007 VA examination 
the veteran reported working 40 hours per week.  This does 
not translate into an obvious or exceptional disability 
picture that renders utilization of the regular rating 
criteria impractical.  

While employment may be made more difficult by the veteran's 
disability, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  Any  
occupational impairment is specifically contemplated in the 
10 percent rating which is currently assigned.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].
The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases set out above the Board has 
determined that the evidence of record does not provide a 
basis for the assignment of a disability rating in excess of 
10 percent for the thoracic spine disability.  The benefit 
sought on appeal is denied.  


ORDER

Entitlement to an increased disability rating for the 
service-connected thoracic spine disorder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


